Case 2:19-ap-01464-NB   Doc 29 Filed 02/17/21 Entered 02/17/21 16:51:12   Desc
                         Main Document    Page 1 of 6
Case 2:19-ap-01464-NB   Doc 29 Filed 02/17/21 Entered 02/17/21 16:51:12   Desc
                         Main Document    Page 2 of 6
Case 2:19-ap-01464-NB   Doc 29 Filed 02/17/21 Entered 02/17/21 16:51:12   Desc
                         Main Document    Page 3 of 6
Case 2:19-ap-01464-NB   Doc 29 Filed 02/17/21 Entered 02/17/21 16:51:12   Desc
                         Main Document    Page 4 of 6
         Case 2:19-ap-01464-NB                   Doc 29 Filed 02/17/21 Entered 02/17/21 16:51:12                                      Desc
                                                  Main Document    Page 5 of 6

F. FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court’s authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                             Plaintiff                                                                Defendant
          I do consent                                                             I do consent
          I do not consent                                                         I do not consent
      to the bankruptcy court’s entry of a final judgment                      to the bankruptcy court’s entry of a final judgment
      and/or order in this adversary proceeding.                               and/or order in this adversary proceeding.


G.   ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)
     The parties have resolved the motion to withdraw the reference currently pending before the US District Court by
     stipulation, which was filed with the US District Court on March 12, 2020. On March 27, 2020, the US District Court
     entered an order approving the stipulation. A true and correct copy of the order approving the stipulation was
     attached as Exhibit "1" to the status report filed on April 21, 2020 [docket number 15]. Pursuant to that order, the
     matter is withdrawn as follows: (1) The trial of this matter will be conducted by the District Court; (2) All dispositive
     motions (including pursuant to Fed. R. Civ. Pro. 12(c) and 56), which seek ultimate relief on one or more of the
     claims and or defenses pled in the operative pleadings, will be ruled upon by the District Court; (3) All pretrial
     proceedings, through approval and entry of the pretrial order, with the exception of dispositive motions as set forth
     above, will remain with the Bankruptcy Court. The Bankruptcy Court will rule upon these matters in the first
     instance, and wherever necessary, issue findings of fact and conclusions of law for the District Court’s review.

     Further, on October 28, 2020, the District Court entered a Civil Minutes-General setting forth the trial deadlines. A
     true and correct copy of the Civil Minutes-General was attached to the as Exhibit "A" to the status report filed on
     December 8, 2020 [docket number 28].




Respectfully submitted,

Date:                                                                           Date:    02/17/2021
__________________________________________
HABERBUSH, LLP                                                                  ___________________________________________
                                                                                 GORDON REES SCULLY MANSUKHANI, LLP
Printed name of law firm                                                        Printed name of law firm


__________________________________________                                      ___________________________________________
Signature                                                                       Signature

__________________________________________
 Vanessa M. Haberbush                                                           ___________________________________________
                                                                                 Jeffrey D. Cawdrey
Printed name                                                                    Printed name

Attorney for: ________________________________
               Plaintiff                                                        Attorney for: _________________________________
                                                                                              Defendant




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 4                                        F 7016-1.STATUS.REPORT
Case 2:19-ap-01464-NB   Doc 29 Filed 02/17/21 Entered 02/17/21 16:51:12   Desc
                         Main Document    Page 6 of 6
